DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.


Response to Amendment
Claims 1, 4, 9, 11, 14 and 19 have been amended.  Claims 3 and 13 have been canceled.  Claims 1, 2, 4-12 and 14-20 are currently pending and have been considered below.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-12 and 14-20 have been carefully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recite the limitation “calculating pixel similarity in an image for each of the plurality of image segments comprised in the previous-generation image segment set; and generating the subsequent-generation image segment set ... of image segments that have the pixel similarity smaller than or equal to a preset reference value among the plurality of image segments.”  It is unclear what the pixel similarity calculations are based on, i.e. what is each pixel being compared to in order to determine a level of similarity.  Page 16 of the specification indicates that the pixel similarity may be calculated based on brightness, color value, frequency or gradient of pixels in the image segment, however, these limitations are not recited in the claims.  Further, in view of the specification at page 16, it is still unclear if, for example, each pixel brightness value in a segment is being compared to determine similarity to a specific brightness value or if each pixel brightness value is being compared to determine similarity to values of other pixels in the same segment or different segments. 
Claims 5 and 15 are rejected for being dependent on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 9, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren, Xiao-Ming, Xiao-Feng Wang, and Yang Zhao. "An efficient multi-scale overlapped block LBP approach for leaf image recognition." International Conference on Intelligent Computing. Springer, Berlin, Heidelberg, 2012, hereinafter, “Ren”, and further in view of Liu, Shu, et al. "Multi-scale patch aggregation (mpa) for simultaneous detection and segmentation." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2016, hereinafter, “Liu”.

As per claim 1, Ren discloses an image segmentation method, which performed in a computing device having one or more processors and a memory for storing one or more programs executed by the one or more processors, the method comprising the steps of: 
(a) receiving an input image (Ren, Abstract, each training image); 
(b) generating a first-generation image segment set by dividing the input image in an overlapped manner (Ren, Abstract, For each scale, each training image is divided into several equal overlapping blocks; Ren, page 238, Figure 1, Diagram of pyramid transform and spatial pyramid sampling); 
(c) generating a second or higher-generation image segment set from the first-generation image segment set, wherein a subsequent-generation image segment set is generated by dividing in an overlapped manner at least one of a plurality of image segments comprised in the previous-generation image segment set (Ren, page 238, Figure 1, Diagram of pyramid transform and spatial pyramid sampling; Ren, page 241, Section 4 Experimental Results, extract the multi-scale overlapped block LBP descriptor for each leaf sample. Here, we define the overlap as 1/2 between local regions. In this way, we make a total of 49 overlapped blocks in level 2. Similarly, level 0 and 1 have 1 and 9 overlapped blocks respectively). 
Ren does not explicitly disclose the following limitations as further recited however Liu discloses 
wherein a subsequent-generation image segment set is generated by dividing in an overlapped manner at least one image segment that satisfies a preset selection condition among a plurality of image segments comprised in the previous-generation image segment set (Liu, page 3143, 3.2.2 Multi-Scale Patch Generator, One of our major contributions is multi-scale patch generator as illustrated in Fig. 4, which is essential to construct the patch-based framework. This part aims at generating multiscale patches from the original image ... Candidate Patch Generation, For high recall, we use four scales of patches, i.e., 48 × 48, 96 × 96, 192×192, and 384×384 respectively. Sliding-windows are used to generate these patches with stride 16, which make each object overlapped with multiple patches in appropriate scales ... By generating multi-scale patches from the single-scale input image, we get several levels of feature grids); and 
generating a training image set including the input image and at least a part of image segments included in the first-generation image segment set and the subsequent-generation image segment set (Liu, Abstract, We design a unified trainable network on patches, which is followed by a fast and effective patch aggregation algorithm to infer object instances; Liu, page 3144, Figure 3. Overview of our network. The cubes represent feature maps and rectangles represent operations. It takes a complete image as input. Then a multi-scale patch generator is applied to produce patches on different scales; Liu, pages 3146-3147, 4.1. Datasets and Evaluation Metrics, For training and fine-tuning our network, our system is built upon the Caffe platform ... We randomly pick a scale from {0.6, 0.8, 1, 1.2, 1.4} to resize the input image and crop patches with size 384 × 384 ... During the course of inference, we apply 1-scale or 3-scale input of the image to our network. The 3 scales are 0.6, 1 and 1.4 times of the original image resolution).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ren to include the training set as taught by Liu in order to enable end-to-end training from images for pixel-level labels for semantic segmentation (Liu, page 3141, Our End-to-End SDS Solution).

As per claim 2, Ren and Liu disclose the image segmentation method of claim 1, wherein each of a plurality of image segments included in a j.sup.th-generation image segment set comprises a region that overlaps one or more other image segments included in the j.sup.th generation image segment set, where j of the j.sup.th-generation image segment set is an integer greater than or equal to 1 (Ren, Abstract, For each scale, each training image is divided into several equal overlapping blocks; Ren, page 241, Section 4 Experimental Results, extract the multi-scale overlapped block LBP descriptor for each leaf sample. Here, we define the overlap as 1/2 between local regions. In this way, we make a total of 49 overlapped blocks in level 2. Similarly, level 0 and 1 have 1 and 9 overlapped blocks respectively). 

As per claim 9, Ren and Liu disclose the image segmentation method of claim 1, wherein the step (d) comprises: reducing the input image and at least a part of the image segments included in each of the first to n.sup.th-generation image segment sets to a preset size, where n of the n.sup.th-generation image segment is an integer greater than or equal to 2) generation (Ren, page 239, Section 2.1 Multi-scale Pyramid, Fig. 2 shows the sequential pyramid images of a leaf image. The original image (level 4) and their Gaussian pyramids are shown from left to right. Each neighboring two images are with resolution variation rate of 4. That is to say, the down sampling ratios in x- and y-directions are both 2). 

As per claim 11, Ren discloses an image segmentation device comprising: one or more processors; a memory; and one or more programs stored in the memory, the one or more programs configured to be executed by the one or more processors, the one or more programs comprising commands for performing the steps of: 
(a) receiving an input image (Ren, Abstract, each training image), 
(b) generating a first-generation image segment set by dividing the input image in an overlapped manner (Ren, Abstract, For each scale, each training image is divided into several equal overlapping blocks; Ren, page 238, Figure 1, Diagram of pyramid transform and spatial pyramid sampling), 
(c) generating a second or higher-generation image segment set from the first-generation image segment set, wherein a subsequent-generation image segment set is generated by dividing in an overlapped manner at least one of a plurality of image segments comprised in the previous-generation image segment set (Ren, page 238, Figure 1, Diagram of pyramid transform and spatial pyramid sampling; Ren, page 241, Section 4 Experimental Results, extract the multi-scale overlapped block LBP descriptor for each leaf sample. Here, we define the overlap as 1/2 between local regions. In this way, we make a total of 49 overlapped blocks in level 2. Similarly, level 0 and 1 have 1 and 9 overlapped blocks respectively). 
Ren does not explicitly disclose the following limitations as further recited however Liu discloses 
wherein a subsequent-generation image segment set is generated by dividing in an overlapped manner at least one image segment that satisfies a preset selection condition among a plurality of image segments comprised in the previous-generation image segment set (Liu, page 3143, 3.2.2 Multi-Scale Patch Generator, One of our major contributions is multi-scale patch generator as illustrated in Fig. 4, which is essential to construct the patch-based framework. This part aims at generating multiscale patches from the original image ... Candidate Patch Generation, For high recall, we use four scales of patches, i.e., 48 × 48, 96 × 96, 192×192, and 384×384 respectively. Sliding-windows are used to generate these patches with stride 16, which make each object overlapped with multiple patches in appropriate scales ... By generating multi-scale patches from the single-scale input image, we get several levels of feature grids), and
(d) generating a training image set including the input image and at least a part of image segments included in the first-generation image segment set and the subsequent-generation image segment set (Liu, Abstract, We design a unified trainable network on patches, which is followed by a fast and effective patch aggregation algorithm to infer object instances; Liu, page 3144, Figure 3. Overview of our network. The cubes represent feature maps and rectangles represent operations. It takes a complete image as input. Then a multi-scale patch generator is applied to produce patches on different scales; Liu, pages 3146-3147, 4.1. Datasets and Evaluation Metrics, For training and fine-tuning our network, our system is built upon the Caffe platform ... We randomly pick a scale from {0.6, 0.8, 1, 1.2, 1.4} to resize the input image and crop patches with size 384 × 384 ... During the course of inference, we apply 1-scale or 3-scale input of the image to our network. The 3 scales are 0.6, 1 and 1.4 times of the original image resolution).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ren to include the training set as taught by Liu in order to enable end-to-end training from images for pixel-level labels for semantic segmentation (Liu, page 3141, Our End-to-End SDS Solution).

As per claim 12, Ren and Liu disclose the image segmentation device of claim 11, wherein each of a plurality of image segments included in a j.sup.th-generation image segment set includes a region that overlaps one or more other image segments included in the j.sup.th-generation image segment set, where j of the j.sup.th-generation image segment set is an integer greater than or equal to 1 (Ren, Abstract, For each scale, each training image is divided into several equal overlapping blocks; Ren, page 241, Section 4 Experimental Results, extract the multi-scale overlapped block LBP descriptor for each leaf sample. Here, we define the overlap as 1/2 between local regions. In this way, we make a total of 49 overlapped blocks in level 2. Similarly, level 0 and 1 have 1 and 9 overlapped blocks respectively). 

As per claim 19, Ren and Liu disclose the image segmentation device of claim 11, wherein the step (d) comprises reducing the input image and a least a part of the image segments comprised in each of the first to n.sup.th-generation image segment sets to a preset size, where n of the n.sup.th-generation image segment is an integer greater than or equal to 2 (Ren, page 239, Section 2.1 Multi-scale Pyramid, Fig. 2 shows the sequential pyramid images of a leaf image. The original image (level 4) and their Gaussian pyramids are shown from left to right. Each neighboring two images are with resolution variation rate of 4. That is to say, the down sampling ratios in x- and y-directions are both 2). 


Claims 6-8, 10, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren, Xiao-Ming, Xiao-Feng Wang, and Yang Zhao. "An efficient multi-scale overlapped block LBP approach for leaf image recognition." International Conference on Intelligent Computing. Springer, Berlin, Heidelberg, 2012, hereinafter, “Ren”, in view of Liu, Shu, et al. "Multi-scale patch aggregation (mpa) for simultaneous detection and segmentation." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2016, hereinafter, “Liu”, as applied to claims 1, 9, 11 and 19 above, and further in view of Oquab, Maxime, et al. "Learning and Transferring Mid-level Image Representations Using Convolutional Neural Networks." 2014 IEEE Conference on Computer Vision and Pattern Recognition. IEEE, 2014, hereinafter, “Oquab”.

As per claim 6, Ren and Liu disclose the image segmentation method of claim 1, but do not explicitly disclose the following limitations as further recited however Oquab discloses wherein the step (c) terminates generation of the subsequent-generation image segment set when a preset segmentation termination condition is satisfied (Oquab, page 1720, Section 3.2 Network training, We employ a sliding window strategy and extract around 500 square patches from each image by sampling eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches. More precisely, we use square patches of width s = min (w, h)/λ pixels, where w and h are the width and height of the image, respectively, and λ ∈ {1,1.3,1.6,2,2.4,2.8,3.2,3.6,4} [segmentation terminates when algorithm is complete]). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ren and Liu to include a segmentation termination condition as taught by Oquab in order to generate sufficient training samples to train the classification network for a target task (Oquab, page 1720, Section 3.2 Network training).

As per clam 7, Ren, Liu and Oquab disclose the image segmentation method of claim 6, wherein the step (c) determines whether the preset segmentation termination condition is satisfied based on a size of each of the image segments comprised in the previous-generation image segment set and a preset reference value (Oquab, page 1720, Section 3.2 Network training, We employ a sliding window strategy and extract around 500 square patches from each image by sampling eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches. More precisely, we use square patches of width s = min (w, h)/λ pixels, where w and h are the width and height of the image, respectively, and λ ∈ {1,1.3,1.6,2,2.4,2.8,3.2,3.6,4} [segmentation terminates when eight different scales for target task are complete]). 

As per claim 8, Ren, LIu and Oquab disclose the image segmentation method of claim 6, wherein the step (c) determines whether the preset segmentation termination condition is satisfied based on a total number of image segments comprised in image segment sets generated so far and a preset reference value (Oquab, page 1720, Section 3.2 Network training, We employ a sliding window strategy and extract around 500 square patches from each image by sampling eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches. More precisely, we use square patches of width s = min (w, h)/λ pixels, where w and h are the width and height of the image, respectively, and λ ∈ {1,1.3,1.6,2,2.4,2.8,3.2,3.6,4} [segmentation terminates when algorithm is complete / sufficient number of training samples generated for target task]). 

As per claim 10, Ren and Liu disclose the image segmentation method of claim 9, and (Ren, page 241, Section 4 Experimental Results, After feature extraction, the support vector machine (SVM) was used for the final recognition) but do not explicitly disclose the following limitation as further recited however Oquab discloses further comprising: (e) training a deep learning-based image classifier using the reduced images (Oquab, page 1720, Section 3.2 Network training, We employ a sliding window strategy and extract around 500 square patches from each image by sampling eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches ... Each patch is rescaled to 224 × 224 pixels to form a valid input for the [CNN] network). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the classifier of Oquab for the classifier of Ren and Liu as a well-known alternate means of classifying data (Oquab, page 1720, Section 3.2 Network training).

As per claim 16, Ren and Liu disclose the image segmentation device of claim 11, but do not explicitly disclose the following limitations as further recited however Oquab discloses wherein the step (c) terminates generation of the subsequent-generation image segment set when a preset segmentation termination condition is satisfied (Oquab, page 1720, Section 3.2 Network training, We employ a sliding window strategy and extract around 500 square patches from each image by sampling eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches. More precisely, we use square patches of width s = min (w, h)/λ pixels, where w and h are the width and height of the image, respectively, and λ ∈ {1,1.3,1.6,2,2.4,2.8,3.2,3.6,4} [segmentation terminates when algorithm is complete]). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ren and Liu to include a segmentation termination condition as taught by Oquab in order to generate sufficient training samples to train the classification network for a target task (Oquab, page 1720, Section 3.2 Network training).

As per claim 17, Ren, Liu and Oquab disclose the image segmentation device of claim 16, wherein the step (c) determines whether the preset segmentation termination condition is satisfied based on a size of each of the image segments comprised in the previous-generation image segment set and a preset reference value (Oquab, page 1720, Section 3.2 Network training, We employ a sliding window strategy and extract around 500 square patches from each image by sampling eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches. More precisely, we use square patches of width s = min (w, h)/λ pixels, where w and h are the width and height of the image, respectively, and λ ∈ {1,1.3,1.6,2,2.4,2.8,3.2,3.6,4} [segmentation terminates when eight different scales for target task are complete]). 

As per claim 18, Ren, Liu and Oquab disclose the image segmentation device of claim 16, wherein the step (c) determines whether the preset segmentation termination condition is satisfied based on a total number of image segments comprised in image segment sets generated so far and a preset reference value (Oquab, page 1720, Section 3.2 Network training, We employ a sliding window strategy and extract around 500 square patches from each image by sampling eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches. More precisely, we use square patches of width s = min (w, h)/λ pixels, where w and h are the width and height of the image, respectively, and λ ∈ {1,1.3,1.6,2,2.4,2.8,3.2,3.6,4} [segmentation terminates when algorithm is complete / sufficient number of training samples generated for target task]). 

As per claim 20, Ren and Liu disclose the image segmentation device of claim 19, and (Ren, page 241, Section 4 Experimental Results, After feature extraction, the support vector machine (SVM) was used for the final recognition) but do not explicitly disclose the following limitation as further recited however Oquab discloses wherein the one or more programs further comprise a command for performing training a deep learning-based image classifier using the reduced image (Oquab, page 1720, Section 3.2 Network training, We employ a sliding window strategy and extract around 500 square patches from each image by sampling eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches ... Each patch is rescaled to 224 × 224 pixels to form a valid input for the [CNN] network). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the classifier of Oquab for the classifier of Ren and Liu as a well-known alternate means of classifying data (Oquab, page 1720, Section 3.2 Network training).


Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren, Xiao-Ming, Xiao-Feng Wang, and Yang Zhao. "An efficient multi-scale overlapped block LBP approach for leaf image recognition." International Conference on Intelligent Computing. Springer, Berlin, Heidelberg, 2012, hereinafter, “Ren”, in view of Liu, Shu, et al. "Multi-scale patch aggregation (mpa) for simultaneous detection and segmentation." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2016, hereinafter, “Liu” as applied to claims 1 and 11 above, and further in view of Baqai et al., U.S. Publication No. 2011/0075935, hereinafter, “Baqai”.

As per claim 4, Ren and Liu disclose the image segmentation method of claim 1, wherein the step (c) comprises: 
generating the subsequent-generation image segment set by dividing in an overlapped manner each of image segments that have the pixel similarity smaller than or equal to a preset reference value among the plurality of image segments comprised in the previous-generation image segment set (Liu, page 3144, Figure 4; Liu, page 3145, for each patch, we segment only one object that the patch is responsible for, rather than multiple objects overlapped with it to minimize ambiguity. The second and third constraints are to make sure enough semantic information is involved and the scale is appropriate).
Ren and Liu do not explicitly disclose the following limitations as further recited however Baqai discloses 
calculating pixel similarity in an image for each of the plurality of image segments comprised in the previous-generation image segment set (Baqai, ¶0010, measuring local similarity in an image comprises obtaining imaging conditions, determining an appropriate patch size, choosing a threshold and measuring local image similarity; Baqai, ¶0025, A smaller patch size when image degradations are small and progressively transition to bigger patch sizes as image degradations become larger are employed; Baqai, ¶0027, similarity is estimated by determining an absolute difference and then comparing the absolute difference with a threshold. If the absolute difference is below the threshold, then the pixels are similar, and if the absolute difference is equal to or above the threshold, the pixels are not similar; Baqai, ¶0028, After the SAD [sum of absolute difference] is obtained, it is compared with a threshold to determine if the patches are sufficiently similar. If the SAD is below the threshold, then the pixels are similar, and if the SAD is equal to or above the threshold, the pixels are not similar; Baqai, ¶0043, This local image similarity measure can be used for applications including but not limited to restoration, classification, segmentation, and detection).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ren and Liu to include the pixel similarity calculations as taught by Baqai in order to determine the appropriate scale for patch size determination (Baqai, ¶0025). 

As per claim 5, Ren, Liu and Baqai disclose the image segmentation method of claim 4, wherein the step (c) terminates generation of the subsequent-generation image segment set when there is no image segment whose pixel similarity is smaller than or equal to the reference value (Liu, page 3144, Figure 4; Liu, page 3145, for each patch, we segment only one object that the patch is responsible for, rather than multiple objects overlapped with it to minimize ambiguity. The second and third constraints are to make sure enough semantic information is involved and the scale is appropriate; Baqai, ¶0025). 

Regarding claim(s) 14 and 15: 
A corresponding reasoning as given earlier (see rejection of claim(s) 4 and 5) applies, mutatis mutandis, to the subject-matter of claim(s) 14 and 15, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 4 and 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                    
/VU LE/Supervisory Patent Examiner, Art Unit 2668